DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of Group I, Claims 1 – 8, 12 and 13 in the reply filed on 10/4/2021 is acknowledged.  
Claims 9– 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claims. 

Claim Analysis
3.	Summary of Claim 1:
A downhole treatment composition comprising:

(1) a first solid particulate, comprising a first degradable material; and 

(2) a base fluid, 

wherein the first solid particulate has a first graded particle size in the range of from about 4 to about 8 U.S. Standard Mesh, 

wherein the first solid particulate exhibits a percent weight loss of not more than about 20 percent (20%) after 4 hours at a temperature in the range of from 1270C to 2500C in deionized water, 

wherein the first degradable material is a first cellulose ester comprising a plurality of (C1-6)alkyl-CO- substituents, 

wherein the degree of substitution of the (C1-6)alkyl-CO- substituents is in the range of from about 1.7 to about 3.0.

 





Claim Rejections - 35 USC § 102/103


4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Collins et al. (WO 2018/071571 A2) as listed on the IDS dated 3/12/2021.
	Regarding claims 1-2, Collins et al. teach wellbore treatment compositions comprising cellulose ester (claim 1) such as cellulose acetate (claim 16), wherein in a preferred embodiment the cellulose acetate has a degree of substitution of 2.48 and a length of 4.5 mm thereby reading on the (1) a first solid particulate as required by the instant claim, wherein the cellulose acetate is in a carrier fluid (claim 20) thereby reading on the (2) base fluid. 
Collins et al. do not particularly teach the weight loss of the solid particulate after 4 hours at a temperature range of form 127 °C to 250 °C in deionized water. 
	However, the weight loss is a function of the solid particulate and the conditions that the solid particulate will be exposed to. Collins et al. teach the same solid particulate (cellulose acetate) as set forth in the rejection above. Therefore, the weight loss of the solid particulate in the wellbore treatment composition of Collins et al. will be the same weight loss as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
	Regarding claim 3, Collins et al. teach the polymer fibers were introduced at 1 weight %, thereby the base fluid was in an amount of 99 weight% [0088].
	Regarding claim 4, Collins et al. teach the proppants (claim 1).
	Regarding claims 7-8, Collins et al. teach the cellulose ester is chosen from an acetate, propionate, and butyrate [0048] and further teach cellulose ester in a preferred embodiment (Table 1).

Claim Rejections - 35 USC § 103
8.	Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (WO 2018/071571 A2) as listed on the IDS dated 3/12/2021.
	Regarding claims 5-6, Collins et al. teach the composition of claim 1 as set forth above and incorporated herein by reference. Collins et al. further teach the fibers can consist of one or more cellulose esters [0044], wherein the fibers can have an average actual length of at least 0.1 mm [0037] and a degree of substitution of at least 0.5 and not more than 3.0 [0047], thereby reading on the second degradable material as required by the instant claim.
	Collins et al. do not particularly teach in a preferred embodiment a second degradable material.
However, Collins et al. teaches the fibers can consist of one or more cellulose esters with “sufficient specificity” that one of ordinary skill in the art would arrive at the claimed combination.  Moreover, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” one or more cellulose esters as the teaching represents a finite number of identified, predictable combinations.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
	Collins et al. do not particularly teach the weight loss of the solid particulate after 4 hours at a temperature range of form 127 °C to 250 °C in deionized water. 
	However, the weight loss is a function of the solid particulate and the conditions that the solid particulate will be exposed to. Collins et al. teach the same solid particulate (cellulose acetate) as set forth in the rejection above. Therefore, the weight loss of the solid particulate in the wellbore treatment composition of Collins et al. will be the same weight loss as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. 
Regarding claims 12-13, Collins et al. teach the cellulose ester is chosen from an acetate, propionate, and butyrate [0048] and further teach cellulose ester in a preferred embodiment (Table 1).


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US PG Pub 2017/088698 as found on the IDS dated 3/12/2021.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763